Citation Nr: 1453922	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for removal of the uvula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Houston, Texas.

In October 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence; he specifically waived his right to have the RO consider this evidence in the first instance.  


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) show that he complained of a sore throat in April 1980.

2.  A November 2003 treatment record shows that the Veteran had problems with choking and snoring while sleeping; he subsequently had an elongated uvula removed in December 2003.

3.  An October 2010 treatment record shows that the Veteran reported that he believed he had been suffering from sleep apnea since his military service; the Veteran was diagnosed with obstructive sleep apnea.

4.  Lay statements from the Veteran's brother and step-father received in December 2010 show that during the Veteran's military service, they observed him snoring loudly, sleeping restlessly, appearing to have periods where it seemed as though he was not breathing while sleeping, and complaining of being tired all the time. 

5.  The Veteran was afforded VA examinations in January 2012; negative nexus opinions supported by thorough rationales were provided.

6.  At his October 2014 hearing, the Veteran testified that his in-service sore throat in April 1980 was actually due to his enlarged uvula; the Veteran is competent and credible to testify regarding how large his uvula was in service.  The Veteran also testified that he had no problems prior to service.  

7.  An October 2014 opinion from P.B., M.D., shows that it was his opinion after reviewing the Veteran's notes and medical history, including the Veteran's STRs, that the Veteran's sleep apnea was present during his time in service.  Dr. P.B. also opined that the Veteran's uvular hypertrophy caused his sleep apnea, suggesting that his enlarged uvula also occurred during service.  

8.  The opinions by the VA examiner and Dr. P.B. were formed after reviewing the pertinent evidence of record; the opinions are accorded equal probative weight as to whether the Veteran's sleep apnea and enlarged uvula are related to his military service.  

9.  Affording the Veteran the benefit-of-the-doubt, and based on Dr. P.B.'s opinion, it is at least as likely as not that he has sleep apnea that is related to his military service.

10.  Affording the Veteran the benefit-of-the-doubt, and based on Dr. P.B.'s opinion, it is at least as likely as not that his enlarged uvula requiring post-service surgery was related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for removal of the uvula have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for removal of the uvula is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


